DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 03/22/2021 has been considered and entered.  The amendments make the scope of the claims and inventive examples commensurate, thus overcoming all rejections.  Therefore, all claims are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please insert the following paragraph on page 1, after the Title and before the Technical Field:
……………………………..“
Related Application
This application is a national stage entry of PCT/JP2017/034534, filed September 25, 2017 which claims foreign priority of Japanese Patent Application No. 2016-221262, filed 
”……………………………

Allowable Subject Matter
Claims 1, 4, 5 are allowed.
The following is an examiner’s statement of reasons for allowance: A closely related prior art by Konishi et al. (JP2007238764) teaches lubricant compositions for sliding surfaces comprising phosphate ester and amines in amounts that provides ratios that overlaps the claimed range.  However, applicants have successfully demonstrated that when the phosphate and amines are used in the claimed amounts at a ratio of from 1.21 to 5.16 of acid phosphate to amine, the composition provides a superior and unexpectedly improved dynamic friction property at a high humidity of 75% RH or more at 25ºC, over similar compositions having the phosphate to amine ratios outside of the claimed range.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771